      Case 2:19-cv-00425-JTR    ECF No. 14    filed 11/02/20   PageID.1335 Page 1 of 11




 1
 2
 3                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
 4                                                                  EASTERN DISTRICT OF WASHINGTON



 5                                                                   Nov 02, 2020
 6                           UNITED STATES DISTRICT COURT                SEAN F. MCAVOY, CLERK



 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   TRACEY H.,                                    No. 2:19-CV-0425-JTR
10
                  Plaintiff,                       ORDER GRANTING DEFENDANT’S
11                                                 MOTION FOR SUMMARY
12                      v.                         JUDGMENT
13   ANDREW M. SAUL,
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
16                Defendant.
17
18         BEFORE THE COURT are cross-motions for summary judgment. ECF
19   No. 12, 13. Attorney Lora Lee Stover represents Tracey H. (Plaintiff); Special
20   Assistant United States Attorney Jeffrey E. Staples represents the Commissioner of
21   Social Security (Defendant). The parties have consented to proceed before a
22   magistrate judge. ECF No. 6. After reviewing the administrative record and the
23   briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
24   Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
25                                    JURISDICTION
26         Plaintiff filed applications for Disability Insurance Benefits and
27   Supplemental Security Income, alleging disability since December 24, 2014, due to
28   birth defect: deformed right foot (club foot); deformed right ankle; skin cancer:


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 2:19-cv-00425-JTR       ECF No. 14    filed 11/02/20   PageID.1336 Page 2 of 11




 1   basil cell and squamous cell carcinoma; injured right shoulder (multiple
 2   operations); chronic headaches; nerve problems (extremities fall asleep); stomach
 3   ulcer; GERD (treated with heavy medication); inner ear-brain syndrome (balance
 4   and hearing issues); and hearing loss. Tr. 254, 261, 295. At the time of the
 5   administrative hearing, Plaintiff amended the alleged onset date to December 1,
 6   2015. Tr. 29, 68. The applications were denied initially and upon reconsideration.
 7   Administrative Law Judge (ALJ) Marie Palachuk held a hearing on November 28,
 8   2018, Tr. 65-102, and issued an unfavorable decision on January 14, 2019, Tr. 29-
 9   40. The Appeals Council denied Plaintiff’s request for review on November 14,
10   2019. Tr. 1-5. The ALJ’s January 2019 decision thus became the final decision of
11   the Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
12   405(g). Plaintiff filed this action for judicial review on December 19, 2019. ECF
13   No. 1.
14                                 STATEMENT OF FACTS
15            Plaintiff was born on September 25, 1970, Tr. 254, and was 45 years old on
16   the amended alleged disability onset date, December 1, 2015, Tr. 68. He
17   completed two years of college and had additionally obtained a real estate sales
18   license. Tr. 296. He reported past work in auto sales and real estate sales. Tr.
19   297. He indicated he stopped working because of his conditions in late 2015. Tr.
20   79, 295, 297.
21            Plaintiff testified at the administrative hearing on November 28, 2018, that
22   his most significant impairment was his right club foot and deformed ankle. Tr.
23   78, 80-81. He described his right foot as “mush inside,” Tr. 78, and indicated that,
24   despite three surgeries, being on his feet caused extreme pain, Tr. 81. He was
25   nevertheless able to work as an automobile salesperson with this condition and
26   would walk over 12 miles on the lot on a regular day. Tr. 79. He stated he also
27   had issues with his neck that caused shoulder pain and numbness in his arms and
28   hands. Tr. 82. Carpal tunnel surgery in 2016 did not alleviate his symptoms. Tr.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 2:19-cv-00425-JTR      ECF No. 14    filed 11/02/20   PageID.1337 Page 3 of 11




 1   83-34. Plaintiff testified his dominant right hand was worse than the left and
 2   numbness in the hand made it very difficult for him to write. Tr. 84. He indicated
 3   he injured his left elbow, had undergone two surgeries for the injury, and was no
 4   longer able to straighten his left arm. Tr. 85. At the time of the hearing, he was
 5   also experiencing left shoulder pain. Tr. 86. Plaintiff additionally described
 6   having recently undergone a surgery for sleep apnea and having had multiple
 7   surgeries for tinnitus. Tr. 87-88. He stated he also had severe headaches at a rate
 8   of about twice a week. Tr. 88.
 9         With respect to his mental impairments, Plaintiff testified he had been taking
10   psychotropic medication which helped control his symptoms related to post-
11   traumatic stress disorder and panic disorder. Tr. 90. He was also attending
12   counseling sessions twice per month. Tr. 90.
13         Plaintiff indicated he lived in a studio apartment owned by his father and
14   received help with chores from his mother and girlfriend. Tr. 91-92. However, he
15   reported he was able to perform about 70% of the daily chores on his own
16   (cooking, cleaning, shopping, laundry, etc.). Tr. 92.
17                                STANDARD OF REVIEW
18         The ALJ is responsible for determining credibility, resolving conflicts in
19   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
20   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
21   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
22   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
23   only if it is not supported by substantial evidence or if it is based on legal error.
24   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
25   defined as being more than a mere scintilla, but less than a preponderance. Id. at
26   1098. Put another way, substantial evidence is such relevant evidence as a
27   reasonable mind might accept as adequate to support a conclusion. Richardson v.
28   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 2:19-cv-00425-JTR     ECF No. 14    filed 11/02/20   PageID.1338 Page 4 of 11




 1   rational interpretation, the Court may not substitute its judgment for that of the
 2   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 3   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 4   administrative findings, or if conflicting evidence supports a finding of either
 5   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
 6   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
 7   supported by substantial evidence will be set aside if the proper legal standards
 8   were not applied in weighing the evidence and making the decision. Brawner v.
 9   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
10                      SEQUENTIAL EVALUATION PROCESS
11         The Commissioner has established a five-step sequential evaluation process
12   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
13   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
14   proof rests upon the claimant to establish a prima facie case of entitlement to
15   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
16   claimant establishes that a physical or mental impairment prevents the claimant
17   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
18   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
19   shifts to the Commissioner to show (1) the claimant can make an adjustment to
20   other work; and (2) the claimant can perform specific jobs that exist in the national
21   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (9th
22   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
23   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
24                            ADMINISTRATIVE DECISION
25         On January 14, 2019, the ALJ issued a decision finding Plaintiff was not
26   disabled as defined in the Social Security Act.
27         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
28   activity since December 1, 2015, the amended alleged disability onset date. Tr. 32.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 2:19-cv-00425-JTR      ECF No. 14    filed 11/02/20   PageID.1339 Page 5 of 11




 1         At step two, the ALJ determined Plaintiff had the following severe
 2   impairments: obesity, degenerative disc disease of the lumbar and cervical spine,
 3   congenital right club foot, left foot neuritis, degenerative joint disease of the right
 4   shoulder post rotator cuff repair, left triceps tendon repair, anxiety disorder, bipolar
 5   disorder, and personality disorder. Tr. 32.
 6         At step three, the ALJ found Plaintiff did not have an impairment or
 7   combination of impairments that meets or medically equals the severity of one of
 8   the listed impairments. Tr. 34.
 9         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
10   Plaintiff could perform sedentary exertion level work with the following
11   limitations: he can never climb ladders, ropes or scaffolds, but all other postural
12   activities are limited to occasional performance (balancing, stooping, kneeling,
13   crouching, crawling, and climbing ramps or stairs); he is limited to occasional
14   overhead reaching with the left upper extremity; he must avoid concentrated
15   exposure to extreme cold, industrial noise and hazards; and he must have minimal
16   interaction with the public and only superficial interaction with coworkers (no
17   tandem tasks or collaborative work). Tr. 35.
18         At step four, the ALJ found Plaintiff was not able to perform his past
19   relevant work as a real estate sales agent or automobile salesperson. Tr. 38-39.
20         At step five, the ALJ determined that, based on the testimony of the
21   vocational expert, and considering Plaintiff’s age, education, work experience, and
22   RFC, Plaintiff was capable of making a successful adjustment to other work that
23   exists in significant numbers in the national economy, including the jobs of
24   document preparer, printed circuit board assembler, and surveillance system
25   monitor. Tr. 39-40.
26         The ALJ thus concluded Plaintiff was not under a disability within the
27   meaning of the Social Security Act at any time from December 1, 2015, the alleged
28   onset date, through the date of the ALJ’s decision, January 14, 2019. Tr. 40.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 2:19-cv-00425-JTR     ECF No. 14    filed 11/02/20   PageID.1340 Page 6 of 11




 1                                          ISSUES
 2         The question presented is whether substantial evidence supports the ALJ’s
 3   decision denying benefits and, if so, whether that decision is based on proper legal
 4   standards. Plaintiff contends that: (1) The ALJ erred in assessing Plaintiff’s
 5   credibility; (2) The ALJ erred in assessing Plaintiff’s residual functional capacities;
 6   and (3) The ALJ erred in finding Plaintiff to be capable of substantial gainful
 7   activity at step five of the sequential evaluation process. ECF No. 12 at 11.
 8                                      DISCUSSION
 9   A.    Plaintiff’s Symptom Testimony
10         Plaintiff asserts the ALJ erred by rejecting his complaints of pain and
11   impaired function. ECF No. 12 at 15.
12         It is the province of the ALJ to make credibility determinations. Andrews,
13   53 F.3d at 1039. However, the ALJ’s findings must be supported by specific
14   cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Absent
15   affirmative evidence of malingering, the ALJ’s reasons for rejecting the claimant’s
16   testimony must be “specific, clear and convincing.” Lester v. Chater, 81 F.3d 821,
17   834 (9th Cir. 1996). “General findings are insufficient: rather the ALJ must
18   identify what testimony is not credible and what evidence undermines the
19   claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915,
20   918 (9th Cir. 1993).
21         In this case, the ALJ found Plaintiff’s medically determinable impairments
22   could reasonably be expected to cause the alleged symptoms; however, Plaintiff’s
23   statements concerning the intensity, persistence and limiting effects of those
24   symptoms were not entirely consistent with the medical and other evidence of
25   record. Tr. 36.
26         The ALJ first determined Plaintiff’s level of activity demonstrated by the
27   record was inconsistent with his testimony and supported the assigned RFC
28   assessment. Tr. 36.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 2:19-cv-00425-JTR      ECF No. 14    filed 11/02/20   PageID.1341 Page 7 of 11




 1         It is well-established that the nature of daily activities may be considered
 2   when evaluating credibility. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
 3   For daily activities to discount subjective symptom testimony, the activities do not
 4   need to be equivalent to full-time work; it is sufficient that a claimant’s activities
 5   “contradict claims of a totally debilitating impairment.” See Molina v. Astrue, 674
 6   F.3d 1104, 1112-1113 (9th Cir. 2012). A claimant, however, need not be utterly
 7   incapacitated to receive disability benefits, and completion of certain routine
 8   activities is insufficient to discount subjective symptom testimony. Id. at 1112-
 9   1113 (noting that a “claimant need not vegetate in a dark room in order to be
10   eligible for benefits” (quotation marks omitted)); Benecke v. Barnhart, 379 F.3d
11   587, 594 (9th Cir. 2004) (“One does not need to be ‘utterly incapacitated’ in order
12   to be disabled.”).
13         Plaintiff indicated he had difficulty standing and walking due to his club foot
14   and deformed ankle, conditions he has had since birth. Tr. 36, 78-79, 81. Plaintiff
15   described his right foot as “mush inside;” however, he testified he had worked as
16   an automobile salesperson despite this condition and would walk over 12 miles on
17   the lot on a regular day. Tr. 78-79. Plaintiff also stated he had pain and numbness
18   throughout his back and upper extremities and was unable to straighten his left
19   arm. Tr. 81. Yet, Plaintiff has a history of heavy weightlifting and bodybuilding
20   over several decades, which continued into the relevant time period. Tr. 37, 1203-
21   1204 (October 23, 2018 medical report noting Plaintiff’s weightlifting history),
22   642 (report that Plaintiff checked into a 24-hour fitness facility eight times in
23   August, seven times in September and two times in November, all in 2016).
24   Despite assertions of needing assistance with chores, Plaintiff wrote in his function
25   report that he was able to complete activities of self-care independently, care for
26   pets (two dogs), and prepare his own meals. Tr. 36, 328-329. Plaintiff also
27   reported to an investigator he spent his days “helping his father with projects,
28   working on his place, and doing maintenance like painting and taking care of odds


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 2:19-cv-00425-JTR     ECF No. 14     filed 11/02/20   PageID.1342 Page 8 of 11




 1   and ends around his home.” Tr. 37, 630. Plaintiff additionally told the investigator
 2   he helped physically restrain a shoplifter at a gas station in May 2016. Tr. 37, 641.
 3         It appears it was proper for the ALJ to note Plaintiff’s activities of daily
 4   living as contrary to his subjective complaints. However, even if it were improper
 5   for the ALJ to find Plaintiff’s level of activity inconsistent with his subjective
 6   complaints, see Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (“the mere
 7   fact that a plaintiff has carried on certain daily activities, such as grocery shopping,
 8   driving a car, or limited walking for exercise, does not in any way detract from her
 9   credibility as to her overall disability”), the Court would find this error harmless
10   given the ALJ’s other supported reasons for finding Plaintiff less than fully
11   credible (see infra). Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1160, 1163
12   (9th Cir. 2008) (upholding adverse credibility finding where ALJ provided four
13   reasons to discredit claimant, two of which were invalid); Batson v. Comm’r, Soc.
14   Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (affirming credibility finding
15   where one of several reasons was unsupported by the record).
16         The ALJ next noted inconsistencies in Plaintiff’s statements. Tr. 37.
17   Inconsistencies in a disability claimant’s testimony supports a decision by the ALJ
18   that a claimant lacks credibility with respect to her claim of disabling pain. Nyman
19   v. Heckler, 779 F.2d 528, 531 (9th Cir. 1986).
20         The ALJ indicated Plaintiff gave differing accounts regarding why he quit
21   working. Tr. 37. At the administrative hearing, he testified he stop working
22   because of the pain caused by having to be on his feet which ultimately led to him
23   being fired due to “lack of performance.” Tr. 80-81. However, Plaintiff reported
24   to a treatment provider that he “had to quit work, secondary to not being able to do
25   writing more than a few sentences.” Tr. 37, 568, 1131. The ALJ further noted that
26   Plaintiff’s assertion that he was unable to work due to his defective foot/ankle was
27   inconsistent with Plaintiff’s ability to work for decades with the same condition
28   and without evidence of significant exacerbation of the impairment over this


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 2:19-cv-00425-JTR     ECF No. 14    filed 11/02/20   PageID.1343 Page 9 of 11




 1   period. Tr. 37. The ALJ found the foregoing inconsistencies detracted from
 2   Plaintiff’s reliability regarding his impairments, and Plaintiff makes no argument
 3   to the contrary. See Carmickle, 533 F.3d at 1161 (the Court will not ordinarily
 4   consider matters on appeal that were not specifically and distinctly argued in a
 5   party’s opening brief).
 6         Finally, the ALJ found objective and observational evidence did not support
 7   the level of limitation alleged by Plaintiff. Tr. 37. An ALJ may discount a
 8   claimant’s allegations if they conflict with the medical evidence of record.
 9   Carmickle, 553 F.3d at 1161 (contradiction with the medical record is a sufficient
10   basis for rejecting a claimant’s subjective testimony); Lingenfelter v. Astrue, 504
11   F.3d 1028, 1040 (9th Cir. 2007) (an ALJ may consider whether alleged symptoms
12   are consistent with the medical evidence).
13         With regard to Plaintiff’s lower extremities complaints, the investigator
14   noted Plaintiff had a normal gait and pace, Tr. 642, which was consistent with
15   multiple treatment records, Tr. 477 (gait without coordination deficits), 532
16   (normal gait, no limp), 594 (walks without limp), 646 (walks without limp), 861
17   (walks without limp), 939 (ambulating normally), 999 (normal gait), 1209 (normal
18   gait), 1246 (normal gait). Tr. 37. As to Plaintiff’s assertions of upper extremity
19   pain and numbness, carpal tunnel release surgery was noted as successful despite
20   Plaintiff missing follow-up appointments, and Plaintiff had been released to
21   activities without restriction. Tr. 37, 587
22         Medical expert Robert H. Smiley, M.D., testified at the administrative
23   hearing that with Plaintiff’s back and ankle problems, he would be limited to
24   sedentary level work with overhead reaching limited to occasional and some
25   postural and environmental limitations. Tr. 72, 74, 77. The ALJ accorded
26   “considerable weight” to the testimony of Dr. Smiley, and the RFC determination
27   is consistent with his testimony. Tr. 37-38. The ALJ also accorded partial weight
28   to the opinions of state agency consultants who determined that Plaintiff could


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
     Case 2:19-cv-00425-JTR       ECF No. 14     filed 11/02/20   PageID.1344 Page 10 of 11




 1   perform a range of light work with limits on fingering and reaching and noted the
 2   record lacked any opinion evidence regarding Plaintiff’s mental limitations. Tr.
 3   38. Plaintiff’s brief does not specifically and distinctly dispute the opinions of Dr.
 4   Smiley or the state agency consultants, nor has Plaintiff challenged the ALJ’s
 5   finding that objective and observational evidence contradicted Plaintiff’s
 6   subjective complaints. See Carmickle, 533 F.3d at 1161 (the Court will not
 7   ordinarily consider matters on appeal that were not specifically and distinctly
 8   argued in a party’s opening brief).
 9          The ALJ is responsible for reviewing the evidence and resolving conflicts or
10   ambiguities in testimony. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
11   1989). It is the role of the trier of fact, not this Court, to resolve conflicts in
12   evidence. Richardson, 402 U.S. at 400. The Court has a limited role in
13   determining whether the ALJ’s decision is supported by substantial evidence and
14   may not substitute its own judgment for that of the ALJ even if it might justifiably
15   have reached a different result upon de novo review. 42 U.S.C. § 405(g). After
16   reviewing the record, the Court finds the ALJ provided clear and convincing
17   reasons, supported by substantial evidence, for finding Plaintiff’s symptom
18   allegations were not entirely credible in this case.
19   B.     Residual Functional Capacity
20          Plaintiff’s brief provides a cursory assertion that his limitations were not
21   adequately addressed by the ALJ’s RFC assessment. ECF No. 12 at 16.
22          Plaintiff’s three-sentence argument fails to identify any contradictory
23   medical source opinion evidence, and Plaintiff does not argue that the ALJ erred
24   by rejecting the opinion of any specific medical professional of record. It appears
25   Plaintiff merely reasserts his contention that his subjective complaints should have
26   been accorded weight in this case. However, as noted in Section A above, the
27   ALJ’s determination regarding Plaintiff’s subjective allegations is supported by
28   substantial evidence. Supra.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
     Case 2:19-cv-00425-JTR        ECF No. 14    filed 11/02/20   PageID.1345 Page 11 of 11




 1            The Court finds Plaintiff has failed to advance a specific, valid error with
 2   respect to the ALJ’s evaluation of the medical evidence or her determination
 3   regarding Plaintiff’s residual functional capacity.
 4                                       CONCLUSION
 5            As determined above, the ALJ did not err by finding Plaintiff’s symptom
 6   allegations were not entirely credible, and Plaintiff has not demonstrated any error
 7   with respect to the ALJ’s evaluation of the medical evidence of record. As such,
 8   the Court finds the ALJ’s decision is supported by substantial evidence and free of
 9   error.
10            Having reviewed the record and the ALJ’s findings, the Court finds the
11   ALJ’s decision should be affirmed. Therefore, IT IS HEREBY ORDERED:
12            1.    Defendant’s Motion for Summary Judgment, ECF No. 13, is
13   GRANTED.
14            2.    Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.
15            IT IS SO ORDERED. The District Court Executive is directed to file this
16   Order and provide a copy to counsel for Plaintiff and Defendant. Judgment shall
17   be entered for Defendant and the file shall be CLOSED.
18            DATED November 2, 2020.
19
20                                  _____________________________________
                                              JOHN T. RODGERS
21                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
